68 F.3d 479
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Theodore B. STECKMAN, Appellant,v.Bruce BEIHL;  Harvey Schonbrun;  Amelia Campell Bishop, Appellees.
No. 95-1751.
United States Court of Appeals, Eighth Circuit.
Oct. 12, 1995.

Before MCMILLIAN, BOWMAN, and MURPHY
PER CURIAM.


1
Theodore Steckman appeals from the district court's1 dismissal of his complaint, without prejudice, for lack of subject matter jurisdiction.  Having reviewed the record, we conclude no error of law appears.  Accordingly, we affirm.  See 8th Cir.  Rule 47B.



1
 The Honorable Donald D. Alsop, United States District Judge for the District of Minnesota